ACCEPTED
                                                                                             06-14-00086-CV
                                                                                   SIXTH COURT OF APPEALS
                                                                                        TEXARKANA, TEXAS
                                                                                        1/16/2015 4:18:19 PM
                                                                                             DEBBIE AUTREY
                                                                                                      CLERK

                                No. 06-14-00086-CV

                                                                           FILED IN
                                                                    6th COURT OF APPEALS
                          IN THE SIXTH COURT OF APPEALS               TEXARKANA, TEXAS
                                 TEXARKANA, TEXAS                   1/16/2015 4:18:19 PM
                                                                        DEBBIE AUTREY
                                                                            Clerk

                           FAYE COMTE & LAURA SEVERT

                                 Plaintiff - Appellants

                                            v.

                     SMITH COUNTY COMMISSIONERS COURT,
                      JOEL BAKER, CARY NIX, JEFF WARR,
                       JOANN HAMPTON & TERRY PHILLIPS

                               Defendants - Appellees


                   ON APPEAL FROM THE 241ST DISTRICT COURT
                          OF SMITH COUNTY, TEXAS
                         TRIAL CAUSE NO. 13-2492-C


      APPELLEES’ UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF


TO THE HONORABLE SIXTH COURT OF APPEALS:

      COME NOW Appellees and file this their Unopposed Motion to Extend Time to File

Brief, filed pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), and would

respectfully show unto the Court as follows:




APPELLEES’ UNOPPOSED MOTION TO
EXTEND TIME TO FILE BRIEF                                                   PAGE 1 OF 3
1.     The deadline to file Appellees’ Brief is January 29, 2015.

2.     Counsel for Appellees has a case currently set for Trial in the Eastern District of

       Texas, Marshall Division on February 9, 2015, and counsel will be meeting with

       witnesses and preparing for this Trial. Appellees’ request a 30-day extension to file

       their Brief.

3.     This is Appellees’ first request for an extension of the deadline to file Appellees’

       responsive brief and is not sought for purposes of undue delay, but so that the

       Appellees may have time to adequately respond to Appellants’ arguments and craft

       a brief which will aid the Court in deciding the very important issues presented in

       this appeal.

        Appellants do not oppose the relief requested in this Motion.

       WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request that the

Court extend the time to file their Brief to February 27, 2015, and for any and all other relief

to which they have shown themselves to be justly entitled.

                                            Respectfully submitted,

                                            FLOWERS DAVIS, P.L.L.C.
                                            1021 ESE Loop 323, Suite 200
                                            Tyler, Texas 75701
                                            (903) 534-8063
                                            (903) 534-1650 Facsimile



                                            ROBERT S. DAVIS
                                            State Bar No. 05544200
                                            rsd@flowersdavis.com

                                            ATTORNEY FOR APPELLEES


APPELLEES’ UNOPPOSED MOTION TO
EXTEND TIME TO FILE BRIEF                                                        PAGE 2 OF 3
                          CERTIFICATE OF CONFERENCE

      I hereby certify that on January 16, 2015, Counsel for Appellees’ office contacted

counsel for Appellants, Laura Severt. Ms. Severt does not oppose this motion.




                                         _____________________________
                                         Richard B. Vance



                             CERTIFICATE OF SERVICE

      I hereby certify that the above and foregoing instrument was served upon all counsel

of record in the above entitled and numbered cause on January 16, 2015, in the following

manner:

        X    Via Electronic Filing

        X    Via Facsimile




                                         _____________________________
                                         Robert S. Davis




APPELLEES’ UNOPPOSED MOTION TO
EXTEND TIME TO FILE BRIEF                                                   PAGE 3 OF 3